Title: To Thomas Jefferson from Charles Willson Peale, 14 November 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Novr. 14th. 1804.
                  
                  The Polygraph you desire for Mr. Volney is in the hands of my Workmen, who are pleased in the Idea of shewing their skill in nice American workmanship.
                  I will inform you when it is complete, and shortly send you a Polygraph in Mr. Hawkins mode with the addition of the screw pens. The one you now use may then be despossed off to some Person in Washington who may wish to have it.
                  Your Letter found me confined to my Chamber, indisposition for some days past having prevented me from writing with ease untill now, yet the object of your Letter were immediately attended to.
                  Your first Polygraph may be sent by the stage with any kind of stuffing to prevent the Machinery or Packing Case from injureing the Desk, The Machinery in itself is of little vallue, except such pieces as will accomodate with new machinery; such as Pens &c. I wish to make new Machinery to every Polygraph that had been made before the late improvements. We now understand making it with facility, and have proper tools for executing every part. I think you would be pleased to see some of them in use, and I still flatter myself, after the Election is over, that you will do me the honor of a Visit, nothing could give greater pleasure to your friend
                  
                     C W Peale 
                     
                  
               